ITEMID: 001-101264
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: FAZEKAS v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: András Sajó;Françoise Tulkens;Guido Raimondi;Kristina Pardalos;Nona Tsotsoria
TEXT: The applicant, Mr Tibor Fazekas, is a Hungarian national who was born in 1972 and lives in Hosszúpályi. He was represented before the Court by Mr I. Barcsi, a lawyer practising in Debrecen. The Hungarian Government (“the Government”) were represented by Mr L. Höltzl, Agent, Ministry of Public Administration and Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 17 August 2005 criminal proceedings were initiated against the applicant and six co-accused on account of various offences which they had allegedly committed in their capacity as police officers. The applicant and another suspect retained Mr Barcsi as defence counsel. On 23 August 2005 the Győr District Court excluded Mr Barcsi from the proceedings. It held that because his two clients' interests conflicted, he was not eligible. This decision was later quashed by the Győr-Moson-Sopron County Regional Court. Subsequently, the other suspect retained another lawyer.
On 9 May 2006 a bill of indictment was preferred in the case.
On 17 January 2008 the District Court again excluded Mr Barcsi from the applicant's defence. On 3 March 2008 the Regional Court dismissed an appeal lodged by the applicant and Mr Barcsi. The courts observed that during the preliminary investigation Mr Barcsi had been retained by two defendants; however, since their testimonies had been contradictory, the double retainer had amounted to conduct against those defendants' interest. The court held that the conflict of interest between these defendants had a significant bearing on the outcome of the case, in that the defence of one might be to the detriment of the other. They applied section 45(1c) of the Code of Criminal Procedure, according to which a person acting against the interests of a defendant cannot act as defence counsel. Mr Barcsi's complaint to the Attorney General was to no avail.
Subsequently, a legal-aid lawyer was appointed for the applicant. On 21 March 2008 he complained to the District Court that, in his view, the legal-aid lawyer had not prepared his case adequately.
Hearings were held on 1 April, 8 May, 6 June and 18 September 2008. Closing statements were heard on 22 September 2008.
The District Court delivered a judgment on 6 October 2008. The applicant was found guilty of various charges and sentenced to three years and six months' imprisonment, to five years' prohibition from public affairs and to a fine of 500,000 Hungarian forints. The lapse of time since the commission of the offences was taken into account as a mitigating factor.
On appeal, the Regional Court scheduled a hearing for 1 March 2010. According to the information available in the case file, the case is still pending before the appellate court.
Act No. XIX of 1998 on the Code of Criminal Procedure provides as follows:
“(1) The defendant, the defence counsel ... are entitled to file a written complaint with the trial court complaining about an omission ... allegedly committed by that court, requesting that the omitting court be instructed to perform the omitted procedural act or adopt a decision or ... take an appropriate action in the case within a reasonable time limit.
(2) Such a complaint may be filed if:
a) the law prescribes a time-limit for a court within which to perform a procedural act or to pass a decision and the time-limit has elapsed without any result,
b) a court has set a time-limit for [a participant of the procedure] within which to perform a procedural act, the time-limit has elapsed without any result, and the court has failed to impose on the one responsible the measures allowed by the law...
(1) Except for the case specified under subsection (2), the trial court shall, within eight days, directly forward the files to the court competent to decide on the complaint. In an enclosed document, it shall set out the reasons which – according to its assessment – made impossible the performance of the procedural act or the passing of a decision.
(2) If the trial court itself finds the complaint well-founded, it shall, within thirty days counted from the receipt of the complaint, take or order to take appropriate measures in order to terminate the situation complained of. It shall inform the complainant of the manner in which the complaint has been settled...
(4) If the [superior] court determining the complaint admits the complaint, it shall, by setting a time-limit, instruct the [trial] court to take ... the action required for the proper progress of the case .... If it finds the complaint ill-founded, it shall dismiss it in a reasoned decision. No further appeal shall lie against this decision...”
